THE COURT.
The appellant was convicted in the Superior Court of Stanislaus County of the crime of burglary of the second degree, a felony.
*660The transcript on appeal was filed in this court April 6, 1938. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on June 1, 1938. No appearance was made for appellant at the time the ease was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.